DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on April 5, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS document was considered and a signed copy of form 1449 is attached.

Response to Remarks and Amendments
Applicant’s remarks and amendments filed April 5, 2022 have been entered and are considered herein.  All rejections and objections not explicitly maintained herein are withdrawn in view of Applicant’s amendment to the claims.  The rejections below constitute the full set of rejections being applied to the instant claims.
With regard to the rejection of claims 18-21, 29-31 and 34 under 35 USC 112(a), the rejection is withdrawn in view of the amendment to delete the recitation of prevention from the scope of the claimed method and limit the claimed treatment to secondary bacterial respiratory infections associated with a preceding influenza infection.

Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the examiner searched the compound based on the elected species above, wherein: the claims drawn to the elected species were not found to be allowable.  Accordingly, the search and consideration was not expanded further.  Since the previous grounds of rejection over the elected species claims are overcome by the claim amendment, the scope of the search and consideration has been expanded to include the compound 4-[(1R)-2-amino-1-methyl-2-oxoethyl]phenyl trifluoromethane sulfonate (DF 2162), having the structure 
    PNG
    media_image1.png
    117
    220
    media_image1.png
    Greyscale
.  The claimed scope is not allowable so the scope of the search and consideration is not expanded beyond that indicated above.

Status of the Claims
Currently, claims 18-37 are pending in the instant application.  Claims 22-28, 32-33 and 35-37 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention and/or species.  Claims 18-21, 29-31 and 34 read on an elected invention and species and are therefore under consideration in the instant application to the extent that they read on the elected embodiment.  It has been determined that the entire scope claimed is not patentable. 
Claim Objections
Claims 29, 31 and 34 are objected to for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168233 (“the ‘233 publication”) in view of Robinson et al.
Applicant’s claims are drawn to a method of treating secondary bacterial respiratory infections associated with a preceding influenza infection comprising administering an IL-8 inhibitor, which is further defined in dependent claims as having the IL-8 activity mediated by CXCR1, and finally by the formula 
    PNG
    media_image2.png
    72
    173
    media_image2.png
    Greyscale
.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
The ‘233 publication teaches a method of treating or preventing Staphylococcus aureus infection comprising administering a composition which inhibits S. aureus interaction with CXCR1/CXCR2 and DARC.  The reference discloses the treatment of subjects either having or at risk of having S. aureus infection.  The art describes S. aureus as having pathogenicity relating to its production of secreted virulence factors such as leukotoxins which target and kill immune cells (see paragraph [0004]), concluding that “agents and compositions which inhibit S. aureus LukED and HlgAB interaction with CXCR1/CXCR2 and/or DARC are clinically useful for blocking S. aureus cytotoxicity, in turn preventing depletion of PMNs and promoting the natural clearance of S. aureus by the innate immune system.” (paragraph [0034]).  Further, this is accomplished by suitable compositions which are those that inhibit CXCR1 and CXCR2 and are known in the art (paragraph [0035]).  The compound DF2162 
    PNG
    media_image1.png
    117
    220
    media_image1.png
    Greyscale
is disclosed as exemplary for the prior art method, and reads on the instant claims where in Formula (III) (claim 30), R’ and R are each H.  According to the ‘233 publication, “subjects suitable for treatment in accordance with the methods of the present invention include, without limitation, any animal, preferably, a mammal, more preferably a human. Suitable subjects include both immunocompromised and non-immunocompromised infants, juveniles, and adults. In one embodiment of the present invention the subject has or is at risk of having a methicillin-resistant S. aureus (MRSA) infection. In another embodiment of the present invention, the subject has or is at risk of having a methicillin sensitive S. aureus (MSSA) infection. Other suitable subjects include those subjects which may have or are at risk for developing a condition resulting from a S. aureus infection,” where pneumonia is listed as an exemplary condition (paragraph [0067]).
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the prior art and the instant claims is that the art does not explicitly describe the treatment of a bacterial infection associated with preceding influenza infection.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
To this end, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."  Further, MPEP 2144.06 states that it is obvious to substitute art-recognized equivalents which are known for the same purpose. 
In the present case, the skilled artisan conducting the method of the instantly claimed invention would merely be carrying out the explicit teaching or suggestion of the prior art as in rationale (G) above (i.e. treating a subject “at risk” for developing S. aureus infection).  Further, the association and interaction between influenza A virus as S. aureus pneumonia is documented in the art, as evidenced by Robinson et al.  Robinson notes that bacterial complications of Influenza A cause persistent S. aureus infection and suppression of the innate immune system (TH15 pathway – see Robinson Abstract).  Further, Robinson elucidates the mechanism by which influenza A increases susceptibility to secondary bacterial pneumonia, suggesting targeting the cytokine response related to the inflammation increase caused by influenza A as a therapeutic target for the pneumonia infection (see Robinson, “Results,” first paragraph).  Agents and compositions which inhibit S. aureus leukotoxin interaction with CXCR1 and CXCR2 inhibitors are taught as being “clinically useful for blocking S. aureus cytotoxicity… promoting the natural clearance of S. aureus by the innate immune system” (‘223 publication, paragraph [0034]).  
The prior art (‘223 publication) explicitly teaches the administration of the described illustrative compounds including DF 2162 for treatment or prevention of S. aureus infection, including pneumonia caused by said infection. It would have been obvious to utilize the S. aureus treatment method and compositions disclosed in the ‘223 publication for the treatment of the same bacterial infection associated with a preceding influenza infection.  The person of ordinary skill in the art would have had a reasonable expectation of success in treating the secondary S. aureus infection described by Robinson with the CXCR1/CXCR2 inhibitors described the ‘223 publication because the compounds were already taught for the treatment of the bacteria, and also disclosed as having a mechanism of action related to the cytokine response/inhibition of the innate immune pathway for the bacteria and its leukotoxins.  It would not have been considered inventive to utilize the compounds described in the ‘223 publication in the subset of subjects suffering from or at risk for S. aureus infection secondary to influenza infection.   Therefore, the claimed invention is prima facie obvious.
Absent a showing of surprising or unexpected results, the instantly claimed invention would have been prima facie obvious to the person of ordinary skill in the art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699